Citation Nr: 1210412	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  08-13 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from August 1951 to July 1971.  He died in August 2000.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above, which denied service connection for cause of the Veteran's death.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.  


REMAND

The appellant seeks dependency and indemnity compensation (DIC) benefits under 38 U.S.C.A. § 1310 based upon service connection for cause of her husband's death.  Specifically, the appellant has asserted that service connection is warranted for cause of the Veteran's death because diabetes mellitus contributed to the diseases that caused his death.  

Service connection for cause of a veteran's death may be granted if a disability incurred in or aggravated by service was either the principal or contributory cause of death.  38 C.F.R. § 3.312(a).  For a service-connected disability to be the principal (primary) cause of death, it must singly, or with some other condition, be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause of death, it must be shown that it contributed substantially or materially, combined to cause death, or aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

The debilitating effects of a service-connected disability must have made the decedent materially less capable of resisting the fatal disease or must have had a material influence in accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 (1995).

According to the official certificate of death, the immediate cause of the Veteran's death in August 2000 was respiratory insufficiency due to or a consequence of chronic obstructive pulmonary disease (COPD), with aortic bypass for ischemic ulcers also listed as a significant condition contributing to death.  At the time of his death, the Veteran was service-connected for bilateral hearing loss and plantar warts affecting the right foot.  

While service connection for diabetes mellitus had not been established at the time of the Veteran's death, the Board notes the law provides that service connection may be granted on a presumptive basis for certain disorders, including diabetes mellitus, which are manifested to a compensable degree at any time after service in a veteran who had active military, naval, or air service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  

The Veteran's service personnel records reflect that he served in combat during the Vietnam Advisory Campaign in Vietnam from December 1964 to March 1965, and that he received the Bronze Star Medal for his service.  Therefore, after resolving reasonable doubt in favor of the Veteran, the Board finds the Veteran served in Vietnam and is, therefore, presumed to have been exposed to herbicides during service.   

Review of the record reveals that the Veteran was diagnosed with diabetes mellitus in approximately 1990.  See private treatment records from Dr. R.R. dated from January to June 2000.  The evidence of record does not contain any affirmative evidence that the Veteran's diabetes mellitus was due to his exposure to herbicides during service.  Therefore, the Veteran's diabetes mellitus is presumed to have been incurred during service.  

Given the foregoing, the Board notes that the remaining question is whether the Veteran's diabetes mellitus caused or contributed to his death.  

In support of her claim, the appellant submitted a statement from the Veteran's physician, Dr. R.R., which purports to establish that the Veteran's diabetes mellitus contributed to the disabilities that caused his death.  In a November 2004 statement, Dr. R.R. noted that the Veteran had a history of diabetes mellitus, which was complicated by peripheral neuropathy and peripheral vascular disease, and that he also had decreased peripheral circulation in his legs with bilateral foot ulcers.  Dr. R.R. stated that he is certain that the Veteran's diabetes mellitus contributed to his diffuse atherosclerotic cardiovascular disease and that the Veteran died as a result of complications from his diffuse microvascular disease that was caused and worsened by his diabetes mellitus.  

Dr. R.R.'s November 2004 statement is considered competent medical evidence; however, the Board notes that it is not clear if he considered all relevant evidence in this case prior to rendering his opinion.  In this regard, the Board notes that the death certificate reflects that the Veteran died at Baptist Hospital in Pensacola, Florida; however, the evidentiary record does not contain any records from Baptist Hospital, including any record that document the treatment the Veteran received immediately prior to and leading up to his death in August 2000.  In fact, the last treatment record associated with the claim file is from Dr. R.R. dated in June 2000.  Treatment records from Baptist Hospital are considered particularly relevant to this claim, as this evidence will likely show which disabilities caused, contributed to, and had a material influence in accelerating in the Veteran's death.  Therefore, the Board finds a remand is necessary to obtain the Veteran's terminal records, i.e., the records from Baptist Hospital which show the treatment he received prior to and leading up to his death.  

The Board also notes that, while Dr. R.R. previously submitted treatment records dated from January to June 2000, it is not clear if these records represent all of the Veteran's treatment records, as the January 2000 treatment records reflects that it was the Veteran's second office visit and Dr. R.R.'s November 2004 statement reflects that he provided the Veteran's insulin management while he was hospitalized prior to his death.  Therefore, on remand, Dr. R.R. should be requested to submit all of the Veteran's treatment records.  

Finally, the Board finds that an additional medical opinion is needed which addresses all relevant evidence in this appeal, including specifically the Veteran's terminal records from Baptist Hospital and any other treatment records obtained from Dr. R.R..  See 38 U.S.C.A. § 5103A(a) (2011); De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (in a cause of death claim, VA must make reasonable efforts to assist a claimant in obtaining a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit.").  The reviewing physician will be requested to opine whether it is at least as likely as not that the Veteran's diabetes mellitus caused the Veteran's death or contributed substantially or materially aided or lent assistance to the production of death.  

The reviewing physician will also be requested to opine whether, based on review of the evidence of record, it is at least as likely as not that the Veteran manifested ischemic heart disease prior to his death.  In this context, the Board notes that presumptive service connection based upon herbicide exposure is also available for ischemic heart disease, including atherosclerotic cardiovascular disease, but not to include peripheral manifestations of arteriosclerosis such as peripheral vascular disease.  See 38 C.F.R. §§ 3.307, 3.309(e).  

As noted above, the Veteran's death certificate reflects that a significant condition contributing to the Veteran's death was aortic bypass for ischemic ulcers, which seems to suggest that the Veteran suffered from cardiovascular problems that contributed to his death.  Dr. R.R. has also stated that the Veteran suffered from diffuse atherosclerotic cardiovascular disease, with no further indication as to whether that condition was manifested solely by peripheral vascular disease.  Therefore, there is a question as to whether the Veteran manifested ischemic heart disease, as contemplated by 38 C.F.R. § 3.309(e), prior to his death and, if so, if such disease caused or contributed to the Veteran's death.  On remand, the reviewing physician will be requested to address this question.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Contact the appellant and afford her the opportunity to identify by name, address and dates of treatment or examination any medical records relevant to the Veteran's diabetes mellitus, heart condition, and/or death.  Specifically request that she provide an authorization and release form for treatment records from Baptist Hospital relating to the Veteran's death.  Subsequently, and after securing the proper authorizations where necessary, the AMC/RO must make arrangements to obtain all records of treatment or examination from all identified sources which are not already associated with the claims file.  All information obtained must be made part of the file.  

a. All attempts to secure this evidence must be documented in the claims file by the AMC/RO.  If, after making reasonable efforts, the AMC/RO is unable to obtain the records identified, the AMC/RO must notify the appellant and her representative and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; and (c) describe any further action to be taken by the AMC/RO with respect to the claim.  The appellant must then be given an opportunity to respond.

2. After any additional records are associated with the claims file, obtain a medical opinion to determine if the Veteran's death was caused by any disability incurred or aggravated by service.  The claims folder, including a copy of this remand, must be made available to the examiner.  The examiner must provide an opinion, in light of the evidence in the claims file, as to each of the following questions:

a. Is it at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus singly or with some other condition was the immediate or underlying cause of death? 

b. Is it at least as likely than not that the Veteran's diabetes mellitus contributed substantially or materially aided or lent assistance to the production of the Veteran's death?  

c. In answering the foregoing, the examiner must address the November 2004 statement from Dr. R.R. which states that the Veteran's diabetes mellitus caused and worsened his diffuse microvascular disease, which was manifested by decreased leg circulation and bilateral foot ulcers and caused his death.  

d. In addition, the examiner must state if the atherosclerotic cardiovascular disease noted in the evidence of record included any form of ischemic heart disease other than peripheral manifestations of arteriosclerosis such as peripheral vascular disease and, if so, identify that particular heart disability.  

e. If the examiner identifies any such disability, the examiner must also opine if it is at least as likely than not that the Veteran's atherosclerotic heart disease singly or with some other condition was the immediate or underlying cause of death OR contributed substantially or materially aided or lent assistance to the production of the Veteran's death?  

f. A rationale must be provided for each opinion offered.  

g. If the foregoing questions cannot be answered without resort to speculation, it must be noted in the examination report, and a rationale provided for that conclusion.  

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the appellant's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the appellant and her representative should be issued a supplemental statement of the case, with an appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed and she has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to ensure compliance with due process considerations.  




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



